Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00730-CR

                                  Shameon Eshae HENRY,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2853
                       Honorable Maria Teresa Herr, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to delete any assessment of attorney’s fees. The trial court’s judgment is AFFIRMED
AS MODIFIED.

       SIGNED June 4, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice